Exhibit 10.1

 

LOGO [g357435g43q18.jpg]

Novelis - 2013 Long-Term Incentive Plan (“2013 LTIP”)

Key features of the plan:

 

1.

Title and Administration: The plan shall be referred to as the 2013 LTIP. The
plan will be administered by Novelis Corporate Human Resources.

 

2.

Performance Period: For this plan, the performance period will be FY 2013, FY
2014, FY 2015 and FY 2016. The exact period of assessment will be April 1, 2012
to March 31, 2016.

 

3.

Eligibility: Eligibility for this plan will be Band 5 and above. High potential
and critical resource employees at Band 6 and below will participate on an
exception basis.

 

4.

Opportunity: The target opportunity for each Band as approved by the
Compensation Committee or the Board as appropriate.

 

5.

Plan Design Summary:

The opportunity will be in the form of Stock Appreciation Rights (SARs) and
Restricted Stock Units (RSUs) with 80% of the opportunity in SARs and 20% of the
opportunity in RSUs.

Details on the SARs:

 

  •  

Each SAR will be equivalent to one Hindalco share.

 

  •  

The exercise price of the SARs will be determined by using the average of the
high and low of the stock price of Hindalco shares on the date of grant (May 22,
2012).

 

  •  

The SARs would vest 25% each year for 4 years, subject to performance criteria
being fulfilled.

 

  •  

The performance criterion for vesting is actual vs. target performance of
Normalized EBITDA for Overall Novelis as approved each year.

 

  •  

The threshold would be 75% performance of target each year, at which point 75%
of all SARs due that year, would vest — there would be straight line vesting up
to 100%.

 

  •  

Vested SARs could be exercised and paid in cash at any time during the
seven-year life of the plan by the employee.

 

  •  

The value of the SARs is dependent on the share price of Hindalco at the time of
exercise.

 

  •  

Cash payouts for SARs will be restricted to a maximum of 2.5 times target if
exercised within one year of vesting and a maximum of 3 times target if
exercised after the first year.

Details on RSUs:

 

  •  

Each RSU will be equivalent to one Hindalco share.

 



--------------------------------------------------------------------------------

  •  

The initial value of each RSU will be determined by using the average of the
high and low of the stock price of Hindalco shares on the date of grant (May 22,
2012).

 

  •  

The RSUs will vest in full on the third anniversary of the grant, May 22, 2015
at which time the value will be paid in cash to the participant subject to a cap
of 3 times the initial value.

 

6.

Measures to be used for vesting of SARs: The SARs will vest subject to the
target Normalized EBITDA threshold being achieved. Normalized EBIDTA is defined
as Net Revenues — COGS without depreciation — S&AE — R&D + Realized G/L on
Derivatives.

 

7.

Other aspects of the plan:

 

  a.

Valuation: The Black Scholes method of valuation will be used. This valuation
will be used as an input to arrive at the number of SARs to be granted to
employees.

 

  b.

Date of Grant: The SARs are granted on the date of approval from the Board which
is May 22, 2012.

 

  c.

Hires after May 2012 will be treated in the following manner:

 

  i.

Employees who join between June 1 and September 30, 2012 will be granted SAR and
RSU opportunities at 90% of the target amount for the employee’s Band. The grant
date will be the following October 1 and will be determined by using the average
of the high and low of the stock price of Hindalco shares on the date of grant.

 

  ii.

Employees who join between October 1 and December 31 will be granted SAR and RSU
opportunities at 75% of the target amount for the employee’s Band. The grant
date will be the following January 1 and will be determined by using the average
of the high and low of the stock price of Hindalco shares on the date of grant.

 

  iii.

Employees who join between January 1 and March 31 will not be eligible for SAR
or RSU opportunities under this plan.

 

  d.

Promotions into an LTI eligible band during the year will be treated in the
following manner:

 

  i.

Employees who are promoted into an eligible band between April 1 and May 30,
2012, will be eligible for a full LTI award in the current fiscal year.

 

  ii.

Employees who are promoted into an eligible band between June 1 and
September 30, 2012 will be granted SAR and RSU opportunities at 90% of the
target amount for the employee’s Band. The grant date will be the following
October 1 and will be determined by using the average of the high and low of the
stock price of Hindalco shares on the date of grant.

 

  iii.

Employees who are promoted into an eligible band between October 1 and
December 31 will be granted SAR and RSU opportunities at 75% of the target
amount for the employee’s Band. The grant date will be the following January 1
and will be determined by using the average of the high and low of the stock
price of Hindalco shares on the date of grant.

 

  iv.

Employees who are promoted into an eligible band between January 1 and March 31
will not be eligible for SAR or RSU opportunities under this plan.

 

  e.

Promotions into a higher LTI eligible band during the year will be treated in
the following manner:

 

  i.

Employees who are promoted into a higher LTI eligible band between April 1 and
May 30, 2012 will be eligible for a full LTI award in the current FY cycle.

 

2



--------------------------------------------------------------------------------

  ii.

Employees who are promoted into a higher LTI eligible band after May 30, will
not be eligible for SAR or RSU opportunities under this plan.

 

8.

Below are the treatment rules governing separation from the Company:

 

Event

  

Issue

  

LTIP Treatment

Death

  

SARs — Vesting treatment for unvested SARs

  

There will be immediate vesting of all SARs.

  

SARs — Time allowed to exercise

  

One year to exercise, not to exceed the term of the award.

  

RSUs — Vesting

  

RSUs will vest on a prorated* basis and cashed out 30 days following the date of
death.

Disability

  

SARs — Vesting treatment for unvested SARs

  

There will be immediate vesting of all SARs.

  

SARs — Time allowed to exercise

  

One year to exercise, not to exceed the term of the award.

  

RSUs — Vesting

  

RSUs will vest on a prorated* basis and cashed out 30 days following the date of
disability.

Retirement

  

SARs — Vesting treatment for unvested SARs

  

If an employee retires more than one year from the date of grant, SARs will
continue to vest and must be exercised no later than the third anniversary of
retirement. Previously vested SARs must be exercised prior to the end of the
term of the award. In the event Participant terminates employment due to
Retirement before May 22, 2013, all unvested SARs shall expire in their entirety
at the close of business on the date of such Retirement.

  

SARs — Time allowed to exercise

  

If an employee retires more than one year from the date of grant, SARs will
continue to vest and must be exercised no later than the third anniversary of
retirement. Previously vested SARs must be exercised prior to the end of the
term of the award. In the event Participant terminates employment due to
Retirement before May 22, 2013, all vested SARs shall expire in their entirety
at the close of business on the date of such Retirement.

  

RSUs — Vesting

  

RSUs will vest on a prorated* basis and the vested portion will be cashed out at
the earlier of 6 months following the date of retirement or May 22, 2015.

Change in Control

  

SARs — Vesting treatment for unvested SARs

  

There would be immediate vesting of all unvested SARs.

  

SARs — Time allowed to exercise

  

All SARs will be cashed-out 30 days following the change in control.

  

RSUs — Vesting

  

There would be immediate vesting and cash-out of RSUs within 30 days following
the change in control.

 

3



--------------------------------------------------------------------------------

Event

  

Issue

  

LTIP Treatment

Voluntary

  

SARs — Vesting treatment for unvested SARs

  

Unvested SARs will lapse.

  

SARs — Time allowed to exercise

  

90 days to exercise, not to exceed the term of the award.

  

RSUs — Vesting

  

RSUs will be forfeited.

Involuntary — Not For Cause   

SARs — Vesting treatment for unvested SARs

  

There would be prorated* vesting.

  

SARs — Time allowed to exercise

  

90 days to exercise, not to exceed the term of the award.

  

RSUs — Vesting

  

RSUs will vest on a prorated* basis and cashed out 30 days following the date of
termination (or in the case of an employee who is eligible for retirement at the
time of termination, the earlier of 6 months following the date of separation or
May 22, 2015).

For Cause

  

SARs — Vesting treatment for unvested SARs

  

Unvested SARs will lapse.

  

SARs — Time allowed to exercise

  

Forfeit

  

RSUs — Time allowed to exercise

  

RSUs will be forfeited

  

*  Proration — will be determined based on the number of full months completed
specific to each tranche.

  

 

9.

Interpretation. Novelis shall have the exclusive discretion to interpret and
construe the terms and conditions of the plan, including but not limited to the
exclusive discretion to make all decisions regarding eligibility for and the
amount of benefits payable under the plan.

 

10.

Definitions. The following terms will have the meaning ascribed to them below.

 

  a.

Retirement: For the purposes of this plan, retirement is defined as separation
from the Company at 65 years of age or a combination of age and service greater
than or equal to 65 with a minimum age of 55.

 

  b.

Change in Control: For purposes of this plan, a change in control means the
first to occur of any of the following events: (i) any person or entity
(excluding any person or entity affiliated with the Aditya Birla Group) is or
becomes the beneficial owner, directly or indirectly through any parent entity
of the Company or otherwise, of securities of the Company (not including in the
securities beneficially owned by such person or entity any securities acquired
directly from the Company or its affiliates, other than in connection with the
acquisition by the Company or its affiliates of a business) representing 35% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities; or (ii) the
majority of the members of the Board of Directors of the Company is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election; or (iii) the consummation of a merger or consolidation
of the Company with any other entity not affiliated with the Aditya Birla Group,
other than (a) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, 50% or more of
the combined voting power of the voting securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (b) a merger or consolidation effected to implement a
recapitalization of the Company

 

4



--------------------------------------------------------------------------------

 

(or similar transaction) in which no person or entity is or becomes the
beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person or entity any
securities acquired directly from the Company or its affiliates, other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 50% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
securities; or (iv) the sale or disposition of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of its assets to a member of the Aditya Birla Group.
Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions. For purposes of this
Section, “beneficial ownership” shall be determined in accordance with
Rule 13d-3 under the Securities Exchange Act of 1934, as amended.

 

11.

Compliance with §409A of the U.S. Internal Revenue Code of 1986, as amended: To
the extent applicable, this plan shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. Notwithstanding anything in this plan to the contrary, all payments
and benefits under this plan that would constitute non-exempt “deferred
compensation” for purposes of Section 409A and that would otherwise be payable
or distributable hereunder by reason of an individual’s termination of
employment, will not be payable or distributable to individual unless the
circumstances giving rise to such termination of employment meet any description
or definition of “separation from service” in Section 409A and applicable
regulations (without giving effect to any elective provisions that may be
available under such definition). If this provision prevents the payment or
distribution of any amount or benefit, such payment or distribution shall be
made on the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “separation from service.” Further, to the extent the
individual is a “specified employee” within the meaning of Section 409A, then
payment may not be made before the date which is six (6) months after the date
of separation from service (or, if earlier, the date of death of individual).

 

5